DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
 

Notice of Allowability
Reasons for Allowance
Claims 1-8, 10-21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claims 1, 14, and 20 is the inclusion of the limitation, "rank bearers in the set of bearers based on bearer-specific parameters comprising an associated allocation and retention policy (ARP) priority level, 
1, 14, and 20.

New cited Nguyen et al. (US 20170295591 A1) discloses “Based on the above formulas, the oPF.sub.h factor can be greater than or equal to X value. The scheduling processor 810 can use the above outer weight factors to generate a ranking of NGBR bearers so that appropriate bit rates can be assigned to each bearer in accordance with its requirements and/or other characteristics (e.g., channel conditions, minimum rate requirements, etc.). In some implementations, the determined available bandwidth for public NGBR users can be greater than and/or equal to the minimum required NGBR bandwidth for all admitted public users. In some implementations, the current subject matter can implement user differentiation based on a PF inner weight factor (iPF.sub.u) per logical bearer based on ARP priority in the PF scheduler for NGBR user.” (Paragraph [0083]).

Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.


Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-8, 10-13, 15-19, and 21 depending on claims 1, 14, and 20 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M Mostazir Rahman/Examiner, Art Unit 2411                                                                                                                                                                                                        /JAE Y LEE/Primary Examiner, Art Unit 2466